DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Rejoinder of the withdrawn method claims is not granted at this time as the elected invention is not allowable.

Claim Status
Claim 18 is new.
Claims 3, 6-8 and 12-17 are canceled.
Claims 9-11 are withdrawn.
Claims 1-2, 4-5, and 18 are under examination. 

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1-2 and 5-6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments. 

Claim Rejections - 35 USC § 103
The rejection of claims 1-2 under 35 U.S.C. 103 as being unpatentable over Rojkjaer (US2013/0302318, published 11/14/2013), in view of Kaymakcalan (WO2009/032128, published 03/12/2009), Tesar (US2011/0268726, published 11/03/2011), Gimsing (Blood, Vol. 118, No. 21, Pg. 817, 2011), Raab (Blood, Vol. 126, No. 23, Pg. 3035, published 12/03/2015), and Smith (US2009/0130089, published 05/21/2009) is withdrawn in view of Applicant’s amendments.

New Objections
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  For clarity and consistency in the claim set, each use of “comprising amino acid sequence” should be changed to “comprising the amino acid sequence”.  
Claim 18 is objected to since it lacks a period.
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations "the heavy chain" and “the light chain” in claim 1.  There is insufficient antecedent basis for these limitations in the claim.  Claim 1 has a VH and VL; however, this does not automatically mean there is a heavy or light chain as they can reside on chains of equal length/mass or they can be fused together with a peptide linker.  Therefore, it is not clear to which chains Applicant is referring in claim 5 that must have the recited sequences and so the claim is indefinite here.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites the target antibody of the antibody of claim 1.  However, claim 1 has been amended to recite the six CDRs of the claimed antibody and thus their target is inherent to them.  Claim 2 therefore does not further limit the claim on which it depends.
Claim 18 also recites an inherent property of the antibody of claim 1 as it only requires albumin fusion.  Said fusion is part of the antibody of claim 1.  Therefore, claim 18 does not further limit the claim on which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form so long as no duplicates are made, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642